Notice of Allowance
Claims 1-4, 6-17, and 19-20 are allowed.
	
For independent claim 1:
	The claimed invention is a vehicle steering wheel comprising: a rim having a core structure; a plurality of heating zones surrounding at least a portion of the core structure, each heating zone having conductive circuitry to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel, wherein the conductive circuitry comprises a first electrode comprising a first plurality of electrode fingers and a second electrode comprising a second plurality of electrode fingers, and wherein the first plurality of conductive fingers are interdigitated with the second plurality of conductive fingers; and a controller controlling the conductive circuitry in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone.
	The closest prior art would be Barfuss et al (US 2014/0339211). Barfuss teaches a vehicle steering wheel comprising: a rim having a core structure; a plurality of heating zones surrounding at least a portion of the core structure, each heating zone having conductive circuitry to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel, and a controller controlling the conductive circuitry in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone. However, Barfuss does not teach wherein the conductive circuitry comprises a first electrode comprising a first plurality of electrode fingers and a second electrode comprising a second plurality of electrode fingers, and wherein the first plurality of conductive fingers are interdigitated with the second plurality of conductive fingers.
	The second closest prior art would be Lazanja et al (US 2011/0226751). Lazanja teaches a first and second interdigitated electrode fingers. However, it would not be obvious to modify the wheel of Barfuss with the first and second interdigitated electrode fingers of Lazanja because of a difference between the heater/sensor configuration of Barfuss compared to Lazanja.

	For independent claim 13:
	The claimed invention is a vehicle steering wheel comprising: a rim having a core structure; a plurality of heating zones surrounding at least a portion of the core structure, each heating zone having conductive circuitry to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel, wherein the capacitive sensor comprises a first electrode comprising a first plurality of electrode fingers and a second electrode comprising a second plurality of electrode fingers, and wherein the first plurality of conductive fingers are interdigitated with the second plurality of conductive fingers; a cover wrap surrounding the plurality heating zones; and a controller controlling the circuitry in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone.
	The closest prior art would be Barfuss et al (US 2014/0339211). Barfuss teaches a vehicle steering wheel comprising: a rim having a core structure; a plurality of heating zones surrounding at least a portion of the core structure, each heating zone having conductive circuitry to define a heater and a capacitive sensor for sensing location of a user's hand on the steering wheel, wherein the capacitive sensor comprises a first electrode comprising a first plurality of electrode fingers and a second electrode comprising a second plurality of electrode fingers; a cover wrap surrounding the plurality heating zones; and a controller controlling the circuitry in each heating zone to operate as the capacitive sensor to sense a presence of the user's hand in at least one heating zone and to reconfigure the conductive circuitry to operate as the heater to heat the at least one heating zone when the hand is sensed in the at least one heating zone. However, Barfuss does not teach wherein the first plurality of conductive fingers are interdigitated with the second plurality of conductive fingers.
	The second closest prior art would be Lazanja et al (US 2011/0226751). Lazanja teaches a first and second interdigitated electrode fingers. However, it would not be obvious to modify the wheel of Barfuss with the first and second interdigitated electrode fingers of Lazanja because of a difference between the heater/sensor configuration of Barfuss compared to Lazanja.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761